Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 169-196 are pending in the application.

Election/Restrictions
Applicant’s election of Group II, 

    PNG
    media_image1.png
    120
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    176
    media_image2.png
    Greyscale

and the species of Compound ARN-1-567, found on page 223 of the specification (reproduced below),

    PNG
    media_image3.png
    178
    404
    media_image3.png
    Greyscale

in the reply filed on March 22, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
	It is noted that an Information Disclosure Statement (IDS) had not been filed at the time of this Office Action.  It is suggested that if Applicant intends to file references on an IDS that are material to patentability of the instant claimed invention as defined by 37 CFR 1.56(b), that the IDS be filed when responding to this Office Action.


Claim Objections
Claims 169 and 190 are objected to because of the following informalities.
A)	In claim 169, “hypertension” and “tachycardia” are listed twice (lines 8 and 9 of the claim).  
B)	In claim 190, the period after “fluoroalkyl” should be deleted (line 4 of the claim).

Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 169-196 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 169, the phrase “for use in,” is confusing and should be deleted (line 15 of the claim).
	In claim 169, under the definition of Ra and Rb, an “or” should be added before “-CO(CH2)n(optionally substituted heteroaryl)” for proper Markush language format.
	In claim 169, under the definition of Rc and Rd, the phrase “wherein the ring atom can contain” should be changed to “wherein the ring can contain” for the sake of clarity.  See claims 188, 191, 192 and 193 for same.
	In claim 169, there is a definition for a R12 variable but R12 is not found in formula (A) or in any other variable definition.  Therefore, the presence of the definition for R12 variable in independent claim 169 is unclear.  See claim 188 for same.  Claims dependent on claim 169 which do not remedy the problems cited in claim 169 are also found indefinite.
	In claim 169, an “and” should be added before the definition of variable “n”.
	In claim 170, the phrase “R2 is s NH” should be changed to “R2 is NH” for the sake of clarity.
	Claim 184 lacks antecedent basis from claim 169 because there is no earlier recitation in claim 169 that the R7 variable can represent -CH2OCORg as found in claim 184.  See claim 193 for same.
	In claim 186, valence problems arise when R7 represents “-CH2OH2OCH3” and “-CH2OH2CH2OCH3”.  Correction is required.
	Claim 188 lacks antecedent basis from claim 169 because there is no earlier recitation in claim 169 that the R1 variable can represent -C1-C4 alkoxy, -C1-C4 haloalkoxy, etc. as found in claim 188.  The R1 variable position in formula (I) in claim 188 corresponds to the L2 variable substituted with R8 in formula (A) in claim 169.  See claim 190 for same.
Claim 188 lacks antecedent basis from claim 169 because there is no earlier recitation in claim 169 that the R4 variable can represent -NO2 as found in claim 188.  The R4 variable position in formula (I) in claim 188 corresponds to the L1 variable substituted with R7 in formula (A) in claim 169.
Claim 190 lacks antecedent basis from claim 169 and claim 188 because there is no earlier recitation in claim 169 or claim 188 that the R9 variable can represent -C1-C4 alkyl, C1-C4 fluoroalkyl, -NHSO2R12, etc. as found in claim 190.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 184, 188, 190 and 193 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 184 fails to further limit claim 169 because claim 184 is broader in scope than claim 169.  Claim 169 does not claim that the R7 variable can represent 
-CH2OCORg as found in claim 184.  See claim 193 for same.  Claim 169 does claim that the R7 variable can represent -C1-C3 alkylene-OCOR9.
Claim 188 fails to further limit claim 169 because claim 184 is broader in scope than claim 169.  Claim 169 does not claim that the R1 position can be substituted with -C1-C4 alkoxy, -C1-C4 haloalkoxy, etc. as found in claim 188.  The R1 variable position in formula (I) in claim 188 corresponds to the L2 variable substituted with R8 in formula (A) in claim 169.  See claim 190 for same.
Claim 188 fails to further limit claim 169 because claim 184 is broader in scope than claim 169.  Claim 169 does not claim that the R4 position can be substituted with -NO2 as found in claim 188.  The R4 variable position in formula (I) in claim 188 corresponds to the L1 variable substituted with R7 in formula (A) in claim 169.
Claim 190 fails to further limit claim 169 and claim 188 because claim 190 is broader in scope than claims 169 and 188. Claim 169 nor claim 188 claim that the R9 variable can represent -C1-C4 alkyl, C1-C4 fluoroalkyl, -NHSO2R12, etc. as found in claim 190.  

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 169-171, 173, 175-177, 179, 181, 182, 195 and 196 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,258,163 and over claims 1-31 of U.S. Patent No. 8,871,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the patents claim a method for promoting enhanced wakefulness in a subject by administering a type-2 orexin receptor agonist compound that anticipates the compounds of present formula (A).  See, for instance, claims 1 and 16 in U.S. Patent No. 8,258,163 and claims 1 and 3 in U.S. Patent No. 8,871,794.
Both patents and the present application have a common assignee (Board of Regents, The University of Texas System).  The present application is not related to either patent.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in each of the patents anticipate and/or render obvious the present claimed invention.
Claims 169-186 and 188-196 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 41-73 and 79-81 of copending Application No. 17/100,810 {US 2021/0163494}.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is an overlap of subject matter claimed in the copending application and the present claimed invention.  See, for instance, 
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the present compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., type-2 orexin receptor agonist).
One skilled in the art would thus be motivated to prepare products embraced by the copending application to arrive at the present products with the expectation of obtaining additional beneficial products which would be useful as a type 2 orexin receptor (OX2R) agonist and would be useful for treating obesity, jet lag, narcolepsy, insomnia, etc.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.

The copending application is a continuation of the present application.  Although a restriction was required in the present application and in the copending application, Applicant elected in both applications the same methods of using by administering compounds which overlap in scope.  Thus, no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application renders obvious the present claimed invention.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

NOTE:  Applicant’s attention is directed to 
MPEP 1490(VI)(D)(2)(b) (reproduced below in-part), which states the following in regard to provisional nonstatutory obviousness-type double patenting rejections.
(b)    Applications Have the Same Effective U.S. Filing Date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)  with respect to the conflicting claims (see subsection 1. Effective U.S. Filing Date, above), the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to a provisional nonstatutory double patenting rejection are patentably distinct or filing a terminal disclaimer in the application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 169-171, 173-179, 181-187 and 196 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by one or more of the following prior art.
A)	Sorensen et al. {US 2010/0280087} disclose, for instance, 1,3-bis(3,4-difluorobenzyl)-5-fluoro-1,3-dihydrobenzoimidazol-2-ylideneamine {paragraph [0163] on page 10},

    PNG
    media_image4.png
    211
    198
    media_image4.png
    Greyscale

{a compound of present formula (A), 
    PNG
    media_image5.png
    173
    174
    media_image5.png
    Greyscale
, 
wherein Y1=CR6 and R6=hydrogen; 
Y2=CR6 and R6=hydrogen; 
Y3=CR6 and R6=hydrogen; 
Y4=CR6 and R6=halogen (i.e., fluoro); 
W1=aryl  substituted with R10 and R10=halogen 
(i.e., phenyl substituted with fluoro); 
W2=aryl substituted with R10 and R10=halogen 
(i.e., phenyl substituted with fluoro); 
L1=-C1 alkylene, unsubstituted; 
L2=-C1 alkylene, unsubstituted; and 
R2=NH}.

Sorensen et al. disclose that his compounds are useful for treating angina pectoris, anxiety, narcolepsy, neuropathic pain, sleep apnea, sleep disorders, etc. {page 5, paragraph [0092]}.

	B)	Yanagisawa et al. {US Patent 8,258,163} disclose, for instance, Example 4 (column 23),

    PNG
    media_image6.png
    457
    346
    media_image6.png
    Greyscale


{a compound of present formula (A), 
    PNG
    media_image5.png
    173
    174
    media_image5.png
    Greyscale
, 
wherein Y1=CR6 and R6=hydrogen; 
Y2=CR6 and R6=hydrogen; 
Y3=CR6 and R6=hydrogen; 
Y4=CR6 and R6=hydrogen; 
W1=aryl substituted with R10 and R10=halogen 
(i.e., phenyl substituted with chloro); 
W2= aryl substituted with R10 and R10=-C1 alkyl 
 (i.e., phenyl substituted with methyl); 
L1=-C2 alkylene substituted with R7 and R7=hydroxy; 
L2=-C1 alkylene, unsubstituted; and 
R2=NH}.

Yanagisawa et al. disclose that his compounds are useful as type-2 orexin receptor agonist and can be used in the treatment of wakefulness, obesity, jet-lag and narcolepsy (column 2, lines 15-25 and column 14, lines 35-42).

	C)	Hommes et al. {WO 2013/178815 A1} disclose, for instance, Compound 4 {paragraph [00118] on page 36},

    PNG
    media_image7.png
    318
    235
    media_image7.png
    Greyscale

{a compound of present formula (A), 
    PNG
    media_image5.png
    173
    174
    media_image5.png
    Greyscale
, 
wherein Y1=CR6 and R6=hydrogen; 
Y2=CR6 and R6=hydrogen; 
Y3=CR6 and R6=hydrogen; 
Y4=CR6 and R6=hydrogen; 
W1=heterocyclyl,  unsubstituted; 
W2= aryl substituted with R10 and R10=halogen 
 (i.e., phenyl substituted with fluoro); 
L1=-C2 alkylene,  unsubstituted; 
L2=-C2 alkylene substituted with R8 and R8=oxo; and 
R2=O}.

Hommes et al. disclose that his compounds are useful for treating osteoarthritis {paragraph [0086] on page 26}.


	D)	Cereda et al. {US Patent 6,521,623} disclose, for instance, Compound No. 28 in Table 3 (columns 31-32), 

    PNG
    media_image8.png
    823
    647
    media_image8.png
    Greyscale

{a compound of present formula (A), 
    PNG
    media_image5.png
    173
    174
    media_image5.png
    Greyscale
, 
wherein Y1=CR6 and R6=hydrogen; 
Y2=CR6 and R6=hydrogen; 
Y3=CR6 and R6=hydrogen; 
Y4=CR6 and R6=hydrogen; 
W1=heterocyclyl, unsubstituted; 
W2=heterocyclyl substituted with R10 and R10=substituted phenyl 
 (i.e., piperazinyl substituted with 3-CF3-phenyl); 
L1=-C2 alkylene, unsubstituted; 
L2=-C4 alkylene, unsubstituted; and 
R2=O}.

Cereda et al. disclose that his compounds are useful for treating anxiety disorders, depression, eating disorders and Parkinson’s disease (claims 13 and 14 in columns 175-176).

Each of the above cited prior art disclose at least one compound that is embraced by present formula (A).  Each of the above cited prior art disclose at least one disease, disorder or medical condition, as found in the present claims (such as obesity, pain, narcolepsy, anxiety, jet-lag and depression), that can be treated by administering a compound that is embraced by present formula (A).  Therefore, each of the above cited prior art anticipate the present claimed invention.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 169-171, 173-187 and 194-196 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al. {US Patent 8,258,163} and Hommes et al. {WO 2013/178815 A1}, each taken alone.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a method of treating various diseases such as obesity, narcolepsy, jet-lag, osteoarthritis, etc. by administering a compound of formula (A),

    PNG
    media_image5.png
    173
    174
    media_image5.png
    Greyscale

wherein 
Y1, Y2, Y3 and Y4 can independently represent CR6; 
W1 and W2 can independently represent aryl, heterocyclyl or 
heteroaryl, each optionally substituted with R10;
L1 can represent C1-C6 alkylene, optionally substituted 
with R7;
L1 can represent C1-C6 alkylene, optionally substituted 
with R8;
R2 can represent O, NH or NR11;
R6 can represent hydrogen, halogen, -C1-C6 alkyl, etc.;
R7 can represent halogen, -OH, -C1-C6 alkyl, etc.;
R8 can represent oxo, -C1-C6 alkyl, etc.;
R10 can represent halogen, -C1-C6 alkyl, etc.; and
R11 can represent -C1-C6 alkyl.

	Yanagisawa et al. teach compounds of formula I,

    PNG
    media_image9.png
    169
    212
    media_image9.png
    Greyscale

wherein
R1 can represent substituted or unsubstituted phenyl or an 
unsaturated heterocyclic group;
R2 can represent substituted or unsubstituted benzyl; and
R4 can represent hydrogen.

The compounds taught in Yanagisawa et al. are either structurally the same as (see above 102 rejection) or structurally similar to the compounds of present formula (A) in the claims.  Yanagisawa et al. disclose that his compounds are useful as type-2 orexin receptor agonist and can be used in the treatment of wakefulness, obesity, jet-lag and narcolepsy (column 2, lines 15-25 and column 14, lines 35-42).  See entire document, particularly columns 2, 14, 23, and especially Example 4 in column 23.

Hommes et al. teach compounds of Formula IA and Formula IB (pages 15-17),

    PNG
    media_image10.png
    277
    445
    media_image10.png
    Greyscale

wherein 
A1 can represent phenyl or naphthyl, which are optionally 
substituted with RA1;
RA1 can represent halogen, cyano, C1-6 alkyl, haloC1-6 alkyl, 
alkoxy, phenyl, etc.;
RC1 and RC2 can independently represent hydrogen, halogen, 
hydroxyl, C1-6 alkyl, etc.;
R1 can represent halogen, C1-6 alkyl, cyano, nitro, etc.;
m can represent 0, 1, 2, or 3; and
two RN1 can be taken together with the nitrogen to which 
they are attached to form a saturated heterocycle such 
as 
    PNG
    media_image11.png
    107
    502
    media_image11.png
    Greyscale
.
The compounds taught in Hommes et al. are either structurally the same as (see above 102 rejection) or structurally similar to the compounds of present formula (A) in the claims.  Hommes et al. disclose that his compounds are useful for treating osteoarthritis {paragraph [0086] on page 26}.  See entire document, particularly pages 2, 3, 8, 12-17, 20, 21, 26, 29-33 and 36; and especially the 2nd compound in paragraph [0074] on page 20.
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between some of the compounds of the prior art and the present compounds of formula (A) is that some of the present compounds of formula (A) are generically described in the prior art.

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
The indiscriminate selection of “some” among “many” is prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the present compounds derives from the expectation that structurally similar compounds would possess similar activity (e.g., type-2 orexin receptor agonist).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the present invention, to prepare products embraced by the prior art.  A person of ordinary skill in the art would have been motivated to prepare products embraced by the prior art to arrive at the present products of formula (A) with the expectation of obtaining additional beneficial products which would be useful in treating, for example, obesity, narcolepsy, jet-lag, osteoarthritis, etc.  The present claimed invention would have been suggested to one skilled in the art and therefore, the present claimed invention would have been obvious to one skilled in the art.

Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


The species of Compound ARN-1-567 is not allowable.  See the claims in copending application 17/100,810.



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



June 4, 2022
Book XXVII, page 7